Citation Nr: 0004275	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-01 788 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement of the veteran's child to the veteran's rate of 
pay for the month of his death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1945.  The veteran died on May [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 letter from the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to rate of 
pay of the veteran's benefits for the month of death.


FINDINGS OF FACT

1.  The appellant and the veteran were divorced in October 
1983.

2.  The appellant, either by herself or on behalf of the 
veteran's minor child, is not entitled to payment at the 
veteran's rate of VA compensation for May 1997, the month of 
his death.


CONCLUSION OF LAW

The legal criteria for entitlement to benefits equal to the 
rate of payment of veteran's compensation for month of his 
death has not been met. 38 U.S.C.A. §§ 5111, 5310 (b) (West 
1991); 38 C.F.R. § 3.20 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her child, as the minor child of 
a veteran at the time of his death, was entitled to VA 
benefits at the rate of pay equal to veteran's VA 
compensation benefits for the month of May 1997.  The Board 
notes that the appellant is pursuing her claim as the 
guardian of the veteran's child who was a minor at the time 
of the veteran's death and at the time the claim was filed.  
During the course of this appeal, the child turned 18.

The initial question is whether the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, whether the appellant has submitted a claim 
that is plausible or capable of substantiation.  The Board 
concludes, for reasons summarized below, that the law, and 
not the evidence, is dispositive of the appellant's claim for 
benefits equal to the rate of the veteran's VA compensation 
for the month of his death.  Therefore, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Pursuant to 38 U.S.C.A. § 5111(c), where the veteran dies on 
or after October 1, 1982, the surviving spouse may be paid 
death pension or dependency and indemnity compensation for 
the month in which the veteran died at a rate equal to the 
amount of compensation or pension which would have been 
payable to the veteran for that month had death not occurred, 
but only is such rate is equal to or greater than the monthly 
rate of death pension or dependency and indemnity 
compensation to which the surviving spouse is entitled.  
Otherwise, no payment of death pension or dependency and 
indemnity compensation may be made for the month in which the 
veteran died.  38 C.F.R. § 3.20(b) (1999).  The regulations 
further state that where a veteran receiving compensation or 
pension at the time of his death dies after December 31, 
1996, the surviving spouse, if not entitled to death pension 
or dependency and indemnity compensation, shall be entitled 
to a benefit for that month in the amount equal to the amount 
of compensation the veteran would have received but for the 
death.  38 C.F.R. § 3.20 (c)(1) (1999). 

The regulations define "surviving spouse" as a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50 (1999).

Here, the veteran's total disability evaluation had been in 
effect for 10 continuous years prior to his death, thus 
entitlement to Dependency and Indemnity Compensation (DIC) 
was established under 38 U.S.C.A. § 1318 from June 1, 1997 to 
October 29, 1997, the date of the minor child's 18th 
birthday.  In the instant case, the evidence reveals that the 
veteran and the appellant were divorced in October 1983.  
Thus, the appellant is not the surviving spouse of the 
veteran.  Moreover, the regulations do not contain any 
provisions to allow for payment of the veteran's rate of 
payment for the month of death to a minor child of the 
veteran.  

As there is no legal basis under the facts of this case for 
entitlement to benefits equal to the veteran's rate of VA 
compensation for the month of his death, the claim is denied.



ORDER

Entitlement to benefits equal to the veteran's rate of VA 
compensation for the month of his death is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

